Vacated by Supreme Court, December 6, 2004


                                             UNPUBLISHED

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                             No. 03-7037



MICHEAL LEE SPENCER, SR.,

                                                            Plaintiff - Appellant,


                versus


MARK EARLEY, Office of the Virginia Attorney
General; COMMONWEALTH OF VIRGINIA, Department
of Corrections; BRUNSWICK CORRECTIONAL CENTER;
OFFICE OF HEALTH SERVICES; ERIC M. MADSEN;
RONALD ANGELONE; GENE M. JOHNSON,

                                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1578-AM)


Submitted:         December 24, 2003                              Decided:


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Micheal Lee Spencer, Jr., Appellant Pro Se. Philip Carlton
Hollowell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Michael Eugene Ornoff, ORNOFF & ARNOLD, PC, Virginia
Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Micheal Lee Spencer, Sr., appeals the district court’s

orders granting Defendants’ motion to dismiss and denying Spencer’s

motion for reconsideration.          We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Spencer v. Earley, No. CA-01-1578-AM

(E.D. Va. filed May 30, 2003 & entered June 2, 2003, filed July 15,

2003 & entered July 17, 2003).                We deny Spencer’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 3 -